DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species I in the reply filed on 6/6/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not provided reasons to support the patentable distinction between the species.  This is not found persuasive because a compound can’t both include silver nanoparticles and NOT include silver nanoparticles. These are distinct species. Species I that DOES NOT include the silver nanoparticles and Species II that DOES include silver nanoparticles.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8, 9, 11 and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/6/2022.
Currently claims 1-7, 10, 12, 13 and 15-20 are pending examination.

Information Disclosure Statement
It is noted that in the IDS dated 7/19/2019, the reference of Ali et al “Plasmon aided (BiVO4)x –(TiO2)1-x ternary nanocomposites for efficient solar water splitting” Solar Energy, 155, 2017, 770-780 is crossed out. This is because the NPL does not include the available online date, thus the reference is being provided by the Examiner with the appropriate online availability date.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ali et al “Plasmon aided (BiVO4)x –(TiO2)1-x ternary nanocomposites for efficient solar water splitting” Solar Energy, 155, 2017, 770-780. It is noted this reference was available online on 7/13/2017.
It is noted that claim 12 is rejected as per Ali et al “Plasmon aided (BiVO4)x –(TiO2)1-x ternary nanocomposites for efficient solar water splitting” Solar Energy, 155, 2017, 770-780 as evidenced by Corrigendum to “Plasmon aided (BiVO4)x –(TiO2)1-x ternary nanocomposites for efficient solar water splitting” Solar Energy, 155, 2017, 770-780.
As to claim 1, Ali teaches a photocatalytic method for splitting water, comprising:
contacting liquid water with a photoelectrode comprising a nanocomposite of (BiVO4)0.1 – (TiO2)0.9 within a photoelectrochemical cell and irradiating the cell to split water into hydrogen and oxygen such that the band gap of the nanocomposite is 2.47 (Ali, p. 771 section 2.2, p. 772 section 2.5, p. 777 section 3.2 and Table 1).
As to claim 2, Ali teaches the photoelectrode is a panel as the photocatalyst is coated onto an FTO glass substrate (Ali, p. 772 section 2.5).
As to claim 12, Ali teaches the nanocomposite is bound to the surface of a substrate (Ali, p. 772 section 2.5).
Corrigendum identifies an error in the proposed mechanism of Scheme 1 and provides a correction thereto. As the composition of the photocatalyst is identical in Ali as that of Applicant, the mechanism will be the same (as proposed within the Corrigendum, see Corrigendum reference), thus anticipating the claim limitations.
As to claim 13, Ali teaches the nanocomposite does not include silver nanoparticles as per B10 within Table 1 (Ali, p. 771 sections 2.2-2.3 and p. 777 Table 1).
As to claims 15-16, Ali teaches the average crystalline size of the nanocomposite is 19.1 nm (Ali, p. 777 Table 1 B10).
As to 17, Ali teaches the nanocomposite has a band gap of 2.47 (Ali, p. 777 Table 1 B10).
As to claims 18-19, Ali teaches the nanocomposite has a BET surface area of 69.0 m2 g-1, a pore size of 7.4 nm and a pore volume of 0.128 cm3 g-1 (Ali, p. 777 Table 1 B10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ali et al  as applied to claim 1 above, and further in view of US 2012/0267234 of Reece et al.
As to claim 3, Ali teaches to the method of claim 1.
Ali teaches the nanocomposite is utilized in a form of a coating on a substrate within the cell (Ali, p. 772 section 2.5).
Ali does not teach the nanocomposite as a slurry within the cell.
Reece teaches of nanostructures utilized as photocatalytic materials within photoelectrochemical cells (Reece, Abstract and [0117]).
Reece additionally teaches that within the cell the photocatalytic material can either be a slurry of a nanocomposite material or a coating on a substrate (Reece, [0170]) such that one of ordinary skill in the art would find the two embodiment as equivalent structures for undergoing the same reaction within the cell as a predictable result.
Therefore it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ali as per Reece so as to substitute the coated substrate within a slurry of the photocatalytic material within the cell in producing a predictable result in the production of the desired product by photo-electrolysis.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ali as applied to claim 1 above, and further in view of 2014/0374270 of Minegishi et al.
As to claim 20, Ali teaches to the method of claim 1.
Ali does not teach the temperature of the water splitting.
Minegishi teaches of electrolytic water splitting using photocatalytic materials  (Minegishi, Abstract).
Minegishi additionally teaches that the temperature of the electrolyte can be between 0 to 100 [Symbol font/0xB0]C, not being limited as long as the reaction can proceed (Minegishi, [0163]). 
It is further noted that generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ali as per Minegishi so as to utilize the desired temperature for the water splitting reaction in photolytically producing hydrogen and oxygen products.

Allowable Subject Matter
Claims 4-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4-7 and 10 include specific polydispersity to the nanocomposite material with additional limitations z-average particle size. Although the composition of the nanocomposite is disclosed by the Ali reference and the particle size maybe obvious in view of a reference like 2017/0183787 of Katayama et al, the inclusion of the polydispersity in relation to the structural characteristics of the nanocomposite overcomes the closest art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759